Citation Nr: 1439879	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to an effective date earlier than July 19, 2010, for the grant of service connection for an adjustment disorder with depression and anxiety.



REPRESENTATION

Appellant represented by:	Andrew Fain, Accredited Agent



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty for training from July 2003 to December 2003 and active duty service from June 2006 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2012 VA Form 9 (substantive appeal), the Veteran requested a travel board hearing before a Veterans Law Judge at the RO.  In correspondence dated in the same month, the AOJ responded that it was placing the Veteran on a list of persons scheduled to appear for a travel board hearing, but without a specific date.  There is no indication in the record that the AOJ followed up by scheduling the Veteran for a hearing on a particular day.  Nor is there any indication in the record the Veteran withdrew his hearing request.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required to schedule the Veteran for a travel board hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a travel board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



